Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 22, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  129362                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 129362
                                                                    COA: 261548
                                                                    Lenawee CC: 04-011167-FH
  JACQUELINE SUE COLE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 20, 2005 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         CAVANAGH and KELLY, JJ., would remand this case to the Court of Appeals as on
  leave granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 22, 2006                      _________________________________________
           s0315                                                               Clerk